United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1743
                        ___________________________

                                    Jack Jordan

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                            U.S. Department of Labor

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                          Submitted: February 12, 2020
                            Filed: February 21, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Jack Jordan appeals following the district court’s1 adverse grant of summary
judgment in his pro se Freedom of Information Act (FOIA) action. After a careful

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
review, we conclude that the district court did not err in dismissing some claims as
duplicative of another pending litigation, see United States Fire Ins. Co. v. Goodyear
Tire & Rubber Co., 920 F.2d 487, 489 n.6 (8th Cir. 1990) (district court’s decision
to dismiss an action in deference to a pending action in another court is reviewed for
abuse of discretion); and in granting summary judgment as to the remaining claims,
see Madel v. United States Dep’t of Justice, 784 F.3d 448, 451 (8th Cir. 2015) (grant
of summary judgment is reviewed de novo; summary judgment is appropriate where
an agency proves that it has fully discharged its obligations under FOIA).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-